             Case 3:20-cv-05423-BHS Document 40 Filed 06/22/20 Page 1 of 2




 1                                                                    The Honorable Benjamin H. Settle
 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT TACOMA
 9   DREW MACEWEN, et al.,                                  NO. 3:20-cv-05423-BHS
10                               Plaintiffs,                NOTICE OF INTENT TO FILE
                                                            SURREPLY
11         vs.
12   GOVERNOR JAY INSLEE, in his
     official capacity as the Governor of
13   Washington,
14                               Defendant.
15

16           Pursuant to LCR 7(g)(1), Defendant Governor Jay Inslee hereby notifies the Court and

17   Plaintiffs of his intent to file a surreply for the sole purpose of moving to strike material contained

18   in and attached to Plaintiffs’ Reply re Preliminary Injunction, Dkt. #37 (filed June 19, 2020).

19           Dated this 22nd of June 2020.

20                                                   ROBERT W. FERGUSON
                                                     Attorney General
21

22                                                   s/ Zachary Pekelis Jones
                                                     ZACHARY PEKELIS JONES, WSBA No. 44557
23                                                   BRENDAN SELBY, WSBA No. 55325
                                                       Assistant Attorney General
24                                                     Complex Litigation Division
                                                     EMMA S. GRUNBERG, WSBA No. 54659
25                                                   JEFFREY T. EVEN, WSBA No. 20367
                                                     PAUL M. WEIDEMAN, WSBA No. 42254
26                                                     Deputy Solicitors General


     NOTICE OF INTENT TO FILE                        1                ATTORNEY GENERAL OF WASHINGTON
                                                                           Complex Litigation Division
     SURREPLY                                                               800 5th Avenue, Suite 2000
     NO. 3:20-CV-05423-BHS                                                   Seattle, WA 98104-3188
                                                                                  (206) 474-7744
            Case 3:20-cv-05423-BHS Document 40 Filed 06/22/20 Page 2 of 2




 1                                       800 Fifth Avenue, Suite 2000
                                         Seattle, WA 98104
 2                                       (206) 254-4270
                                         (206) 332-7089
 3                                       (206) 521-3222
                                         (360) 586-0728
 4                                       (360) 753-7085
                                         brendan.selby@atg.wa.gov
 5                                       zach.jones@atg.wa.gov
 6                                       emma.grunberg@atg.wa.gov
                                         jeffrey.even@atg.wa.gov
 7                                       paul.weideman@atg.wa.gov

 8                                       Attorneys for Defendant Jay Inslee,
                                         Governor of Washington
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     NOTICE OF INTENT TO FILE            2               ATTORNEY GENERAL OF WASHINGTON
                                                              Complex Litigation Division
     SURREPLY                                                  800 5th Avenue, Suite 2000
     NO. 3:20-CV-05423-BHS                                      Seattle, WA 98104-3188
                                                                     (206) 474-7744
